The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant identified claims 1-6, 8-13, and 15-16 as readable on elected Species E [fig 9A-9D]. However, examiner notes that claims 8-9 are dependent upon claim 7 and are therefore drawn to a non-elected species. Claims 7-9 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/30/2022.
Applicant's election with traverse of Species E [fig 9A-9D] in the reply filed on 05/30/2022 is acknowledged.  The traversal is on the ground(s) that undue diverse searching should not be required.  This is not found persuasive because the species have mutually exclusive structural features. Therefore, a search of the different species would require different search strategies and/or syntaxes.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4:
	Claim 4 is indefinite by reference to an object that is variable because the length of the enlarged diameter portion is dependent upon a wavelength of a surface wave of a microwave Ex parte Miyazaki, 89 USPQ2d 1207 (BD. Pat. App. & Inter. 2008) [MPEP 2173.05(B)(II)]. As such, the metes and bounds of the claim cannot be determined. Specifically, the wavelength of a microwave may be manipulated and is not limited to any particular value [see 0049 instant specification]. For purposes of prosecution on the merits, examiner is interpreting claim 4 to recite “wherein a length of an opening of the enlarged diameter portion in a longitudinal direction is 5 mm or less” [0064].
Regarding claims 5-6:
	Claims 5-6 are rejected at least based on their dependency from claim 4.
Regarding claim 11:
	Claim 11 is indefinite by reference to an object that is variable because the length of the enlarged diameter portion is dependent upon a wavelength of a surface wave of a microwave Ex parte Miyazaki, 89 USPQ2d 1207 (BD. Pat. App. & Inter. 2008) [MPEP 2173.05(B)(II)]. As such, the metes and bounds of the claim cannot be determined. Specifically, the wavelength of a microwave may be manipulated and is not limited to any particular value [see 0049 instant specification]. Examiner suggests claiming an actual range. For purposes of prosecution on the merits, examiner is interpreting claim 11 to recite “wherein a length of an opening of the enlarged diameter portion in a longitudinal direction is 5 mm or less” [0064].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673).
Regarding claim 1:
	Fujino teaches a plasma processing apparatus (plasma processing apparatus, 1) [fig 1 & 0035] comprising: a processing container (process chamber, 2) [fig 1 & 0036]; and a plurality of gas nozzles (plurality of cylindrical nozzles, 16) protruding from at least one of a top wall and a side wall that constitute the processing container (ceiling 11 of the process chamber), and each including a gas supply hole (gas hole) configured to supply a gas into the processing container (2) [fig 1 & 0043].
	Fujino does not specifically disclose each of the plurality of gas nozzles includes an enlarged diameter portion that is enlarged from a pore of the gas supply hole at a tip end of the gas supply hole and is opened to a processing space. 
	Yang teaches each of a plurality of gas nozzles (70-76) includes an enlarged diameter portion that is enlarged from a pore of the gas supply hole at a tip end of the gas supply hole and is opened to a processing space (see fig 6a-6c) [fig 5d, 6a-6c & col 6, lines 30-56].
	Fujiino and Yang are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the plurality of gas nozzles of Fujino with the opening shape of Yang to allow for injection of fluid into a plasma stream with a uniform distribution and with reduced likelihood of clogging over prolonged use [Yang - col 2, lines 13-16].
Regarding claim 2:
	Modified Fujino teaches an angle θ between an inner wall side surface of the enlarged diameter portion and a tip end surface of the gas nozzle is 60°≤θ≤120° (see fig 5d) [Yang - fig 5d & col 6, lines 30-56]. 
Regarding claim 3:
	Fujino teaches a plasma generator (microwave introduction device, 5) disposed above the processing container (2) and configured to introduce an electromagnetic wave (microwave) into the processing container (2) thereby generating a plasma (to produce plasma), wherein the plurality of gas nozzles (16) protrudes from the top wall (11) [fig 1 & 0036, 0043]. 
Regarding claims 4 and 11:
	Although modified Fujino does not specifically teach “a length of an opening of the enlarged diameter portion in a longitudinal direction is 5 mm or less”, it would have been an obvious matter of design choice to set the length to any dimension desired since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claims 5 and 12:
	Fujino teaches each of the plurality of gas nozzles (16) has a portion in which a surface perpendicular to a protruding direction is elliptical or streamlined (see fig 7), and straight lines in a long axis direction of the ellipses or a vertex direction of the streamlined portions of the plurality of gas nozzles (16) intersect with each other at a center point of the top wall of the processing container (see fig 7) [fig 7 & 0043, 0084]. 
Regarding claim 10:
	Fujino teaches a plasma generator (microwave introduction device, 5) disposed above the processing container (2) and configured to introduce an electromagnetic wave (microwave) into the processing container (2) thereby generating a plasma (to produce plasma), wherein the plurality of gas nozzles (16) protrudes from the top wall (11) [fig 1 & 0036, 0043]. 
Claim(s) 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673) as applied to claims 1-3, 10, and 12 above, and further in view of Choi et al (US 2005/0251990).
The limitations of claims 1-3, 10, and 12 have been set forth above.
Regarding claims 4 and 11:
	Modified Fujino does not specifically disclose a length of an opening of the enlarged diameter portion in a longitudinal direction is 5 mm or less. 
	Choi teaches a length (depth, 332) of an opening of the enlarged diameter portion (second bore, 312) in a longitudinal direction is 5 mm or less (between about 0.1 inch to about 1.0 inch) [fig 3, 6B & 0082, 0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Modified Fujino and Choi are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the length of an opening of the enlarged diameter portion of modified Fujino with the length of Choi to achieve the desired plasma ionization rate [Choi – 0090].
Regarding claim 5:
	Fujino teaches each of the plurality of gas nozzles (16) has a portion in which a surface perpendicular to a protruding direction is elliptical or streamlined (see fig 7), and straight lines in a long axis direction of the ellipses or a vertex direction of the streamlined portions of the plurality of gas nozzles (16) intersect with each other at a center point of the top wall of the processing container (see fig 7) [fig 7 & 0043, 0084]. 
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673) and optionally Choi et al (US 2005/0251990) as applied to claims 1-5 and 10-12 above, and further in view of Yoshino et al (US 2009/0017638).
The limitations of claims 1-5 and 10-12 have been set forth above.
Regarding claims 6 and 13:
	Modified Fujino does not specifically teach each of the plurality of gas nozzles has a flow path configured to circulate a heat medium. 
	Yoshino teaches each of the plurality of gas nozzles (230) has a flow path (270) configured to circulate a heat medium (coolant substance) [fig 2C & 0041, 0050].
Modified Fujino and Yoshino are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the plurality of gas nozzles of modified Fujino with the flow path of Yoshino to cool the process gas to the desired temperature [Yoshino – 0050].
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673) as applied to claims 1-5 and 10-12 above, and further in view of Eto et al (US 2012/0037596).
The limitations of claims 1-5 and 10-12 have been set forth above.
Regarding claims 15-16:
	Modified Fujino does not specifically teach an inner wall of the enlarged diameter portion is coated with an insulating film; and the tip end portion and at least a part of a side wall of each of the plurality of gas nozzles are coated with an insulating film.
	Eto teaches an inner wall of the enlarged diameter portion (422) is coated with an insulating film (protective film, 50) [fig 2 & 0028]; and the tip end portion and at least a part of a side wall of each of the plurality of gas nozzles (see fig 1-2) are coated with an insulating film (protective film, 50) [fig 1-2 & 0028].
Modified Fujino and Eto are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the enlarged diameter portions of each of the plurality of gas nozzles of modified Fujino to be coated with an insulating film, as in Eto, to protect the gas nozzles from the process environment and prevent cracking [Eto - 0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strang (US 2003/0000924), Santo et al (US 2014/0158786), Ikeda et al (US 2018/0337023), and Kytzia et al (US 2020/0240010) teach a plurality of gas nozzles includes an enlarged diameter portion [fig 6, 4A, 2B, and 5 respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Kendall/Primary Examiner, Art Unit 1718